Citation Nr: 1437329	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  04-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 23, 2006, and in excess of 70 percent thereafter.

2.  Entitlement to an evaluation in excess 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



REMAND

The Veteran had active duty service from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and assigned a 50 percent evaluation for that disability, effective December 6, 2000-the date on which his claim for service connection was received-and awarded a 10 percent evaluation for the Veteran's right knee disability, effective that same date.  (Although a higher rating was also sought for a right ankle disability, when the Veteran perfected his appeal, he limited the appeal to the right knee and PTSD issues.)  By a September 2008 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's PTSD evaluation to 70 percent disabling, effective April 23, 2006.  

The Veteran requested a Board hearing before a Veterans Law Judge in his March 2004 substantive appeal, VA Form 9.  The Veteran was eventually scheduled for a Board hearing in July 2014, which he was notified of in a May 2014 letter.  The Veteran failed to appear for the scheduled hearing and he has not demonstrated good cause for failing to appear.  Accordingly, the Board will proceed with consideration of his claims.  

The Veteran's last VA examinations of his PTSD and right knee were in August 2008-nearly 6 years ago.  The Board notes that the evidence of record is stale and does not document the current severity of the Veteran's disabilities.  Accordingly, the Board finds that a remand is necessary in order to obtain new VA examinations which reflect the current severity of his disabilities such that he may be adequately assessed on appeal.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Likewise, the Board notes that the last VA treatment records in the claims file are from April 2006.  Thus, there appears to be outstanding VA treatment records, as the Veteran has been receiving fairly steady treatment with VA since at least 1997.  On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Also, it appears that the Veteran may have received treatment with the Los Angeles Vet Center during the appellate period; those records do not appear in the claims file.  Accordingly, on remand, attempts to obtain any outstanding Vet Center records should also be made.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records)

Finally, the Board notes that given the age of this claim, the Veterans Claims Assistance Act of 2000 (VCAA) notice provided to the Veteran in this case is rather old and does not reflect many of the elements required by current VA law.  As this case is being remanded at this time, in order to cure those notice deficiencies prior to appellate adjudication, updated VCAA notice should be provided to the Veteran.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate VCAA notice with respect to his claims for increased evaluation of his PTSD and right knee disability.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain any relevant VA treatment records from the Los Angeles VA Medical Center, or any other VA medical facility where the Veteran may have sought treatment/evaluation for either PTSD or a right knee disability.

3.  Obtain any outstanding treatment records from the Los Angeles Vet Center and associate those documents with the claims file.  

4.  Ask the Veteran to identify any private treatment that he may have had for his PTSD or right knee disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score in accordance with DSM-IV.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  (The Board recognizes that the AOJ is required to now utilize DSM-5, but the change to the regulation specifically excludes application to claims that are pending before the Board.  79 Fed. Reg. 45093 (Aug. 4, 2014).)

6.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the VA examiner should conduct range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  This should be done for both flexion and extension.

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's right knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluations of his PTSD and right knee disability.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

